On The Merits.
The note held by opponents is secured as to its payment by a mortgage on lands described in opponent’s petition.
There is an acknowledgment and promise to pay in due course of administration written on this note dated June 16, 1876, and which bears the administratrix mark as her signature.
The administratrix pleads the prescription of five and ten years in bar of recovery on this note.
She denies having acknowledged its correctness; avers that she never made her mark or signature on the same, and that the mark was affixed without her knowledge; that the indorsement is a fraud.
She testifies to the correctness of her averments, and further, that she was acquainted with the attorney, who charges her with having committed the offence; that he notified her if she did not pay she would be sued.
The great probability is that a suit would have followed refusal to acknowledge the claim.
* It is in evidence that the attesting witness did not have the least interest in the note, and it is not even shown that he had it for collection.
The motive for falsely and criminally writing down said acknowledgment is entirely wanting.
This note many years ago was placed in the hands of the attorneys for the succession.
It was handed to them, together with other papers.
' They testify that they were not aware that it was in their possession.
*979When the fact became known to them it was returned by them to one of the opponents.
It is evident that the written .promise to pay was indorsed on this note sometime prior to the date it was handed, as before mentioned, to the attorneys of the succession.
The opponent to whom it was handed by these attorneys testifies that prior to the date of the acknowledgment, he had a conversation with the attesting witness to the mark, respecting the necessity of obtaining the acknowledgment to prevent prescription.
He also testifies that he knew that it was in the possession of the attorneys by whom it was returned to him.
The testimony establishes the genuineness of the handwriting of the attesting witness to the mark of the administratrix, also of his signature.
The fraud charged is the remaining question.
The administratrix, as a witness, positively denies all knowledge of this promise to pay in due course of administration.
There can be no question of the sincerity of her averment.
The fact remains that the holder of this note died some six years after the acknowledgment; that the party who is charged with the alleged wrong also lived a number of years afterward, and that there never was heard a whisper against the genuineness of the acknowledgment before 1889. It may be that this administratrix has forgotten that she made her mark on this note in 1876.
She forgot who was security on her bond as administratrix, she admitted, in answer to a question propounded to test her memory.
Is it unreasonable to conclude that' she may also have forgotten all about her mark or signature?
The least inattention, the least haste, circumstances the most trivial, may occasion forgetfulness.
The possibility of forgetting readily suggests itself when it is charged, after these many years, that the act showing acknowledgment is not genuine.
This note was owned by Judge Alcibiades DeBlanc.
About the time he was promoted to the bench, the papers in his possession, with the note, were handed to the attorneys, who succeeded as attorneys of the administratrix.
His former partner, Z. T. Fournet, obtained the endorsement and • attested her signature.
*980The note is not prescribed.
The acknowledgment defeats the pleaded prescription. Succession of Raphael Romero, 29 An. 493.
Thé decree appealed from recognized the mortgage with which the said note is identified, and by which it is secured.
Judgment affirmed at appellant’s costs.